NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10289

                Plaintiff-Appellee,             D.C. No. 2:14-cr-01517-DGC

 v.
                                                MEMORANDUM*
DAVID LEE FRATER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      David Lee Frater appeals from the district court’s judgment and challenges

his guilty-plea conviction and 125-month sentence for possession of child

pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B), (b)(2) and 2256.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Frater’s counsel has filed a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. Frater has filed a pro se supplemental brief and several

motions to supplement that brief, which we grant. The Clerk shall file the

supplemental brief submitted at Docket Entry No. 47. To the extent Frater moves

to strike counsel’s brief and proceed pro se, we deny the motion. However, we

have considered all of his Frater’s filings. The government has not filed an

answering brief. Accordingly, we deny as moot Frater’s motion regarding the due

date for the answering brief.

      Frater waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). Contrary to Frater’s pro se

argument, the record reflects that his plea was knowing and voluntary, and his

motion to withdraw his guilty plea is covered by the appeal waiver. See United

States v. Rahman, 642 F.3d 1257, 1259 (9th Cir. 2011). To the extent Frater

argues that his plea was the result of ineffective assistance of counsel, we decline

to reach that issue on direct appeal. See id. at 1259-60. We accordingly dismiss

the appeal, with the exception of two supervised release conditions, special

conditions of supervised release four and eight in the written judgment, which

contain restrictions that were not included in the court’s oral pronouncement of


                                          2                                    16-10289
sentence. See United States v. Jones, 696 F.3d 932, 937-38 (9th Cir. 2012) (where

there is a direct conflict between an unambiguous oral pronouncement of sentence

and written judgment, the oral pronouncement controls); see also Watson, 582 F.3d

at 977 (an appeal waiver does not bar a constitutional challenge to a supervised

release condition). On remand, the district court shall strike the second sentence

from special condition number four, which states: “You shall not possess, view, or

otherwise use any other material that is sexually stimulating, sexually oriented, or

deemed to be inappropriate by the probation officer and/or treatment provider.” In

addition, the court shall strike from special condition of supervised release number

eight the restriction that Frater not work “with a vulnerable population (i.e. elderly

or physically or mentally handicapped).”

      Frater’s request that counsel be relieved and counsel’s motions to withdraw

are GRANTED.

      DISMISSED; REMANDED with instructions.




                                           3                                    16-10289